Argued December 3, 1928.
In its opinion granting a new trial, the court below stated: "We have reviewed and carefully considered all evidence and are of opinion that a just disposition of the case requires that it be retried." In Fertax Co. v. Spiegelman, 292 Pa. 139, 140, we very recently said that, where a trial court states in its opinion that "the interests of right and justice require that the case shall be retried __________ we do not interfere on appeal"; that authority rules this case.
The order appealed from is affirmed. *Page 101